FILED
                             NOT FOR PUBLICATION                            FEB 23 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 GILBERTO GONZALEZ GONZALEZ,                      No. 07-73739

               Petitioner,                        Agency No. A029-182-266

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Gilberto Gonzales Gonzalez, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order affirming without

opinion an immigration judge’s (“IJ”) decision denying his application for special



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

LR/Research
rule cancellation of removal under the Nicaraguan Adjustment and Central

American Relief Act (“NACARA”). Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review for substantial evidence the IJ’s continuous physical presence

finding, Landin-Zavala v. Gonzales, 488 F.3d 1150, 1151 (9th Cir. 2007), and we

deny in part and dismiss in part the petition for review.

       Substantial evidence supports the IJ’s determination that Gonzalez Gonzalez

did not meet the continuous physical presence requirement where the record

indicates that he was deported from the United States in 2003. See id. at 1153

(deportation or removal terminates the accrual of physical presence); see also 8

C.F.R. § 1240.64(b)(3) (removal from United States terminates accrual of physical

presence for special rule cancellation of removal applicants).

       To the extent it is raised, we lack jurisdiction to review Gonzalez Gonzalez’s

contention that as the spouse of a NACARA grantee, he is not required to meet the

continuous physical presence requirement, because he did not exhaust that issue

before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

       We lack jurisdiction to review the BIA’s September 18, 2001, order denying

Gonzalez Gonzalez’s motion to reopen because he failed to timely petition for

review of that decision. See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir. 2003).

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.


LR/Research                                2                                  07-73739